Citation Nr: 1130283	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-21 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1997 to June 1997 and again from May 2003 to January 2004, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Arizona Army National Guard, including in December 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This case was previously before the Board in February 2011, when it was remanded to allow the Veteran an opportunity to appear at a hearing before a Veterans Law Judge.  A Video Conference Hearing was scheduled for July 11, 2011, and the Veteran was appropriately notified at her last address of record.  The Veteran failed to report for the scheduled hearing, therefore, her request for a hearing is deemed to have been waived.  

The issue of entitlement to service connection for surgical scars of the right knee and for rheumatoid arthritis, secondary to the right knee disability have been raised by the record and the Board's decision below, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issues of entitlement to service connection for disabilities of the right and left ankles are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran incurred a right knee injury while participating in INACDUTRA.


CONCLUSION OF LAW

A right knee disability is the result of an injury incurred in service.  38 U.S.C.A. §§ 101(22), (24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 3.6, 3.303, 3.304 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Active service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6. 


In line of duty is defined by regulation as an injury or disease incurred or aggravated during a period of active military service unless such injury or disease was the result of the Veteran's own willful misconduct.  A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administrated by VA.  38 C.F.R. § 3.1(m).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Facts

In December 1998, the Veteran was treated at Luke Air Force Base hospital for a right knee strain sustained while performing Army Physical Fitness Training as part of her INACDUTRA.  During the two mile run she experienced intense pain in her right leg and was unable to walk unassisted; she was sent to the troop medical clinic for treatment which in turn referred her to the hospital.  X-rays taken at the time were read as normal.  

A written statement from the Veteran's commander in October 1999 certified that the injury to her right knee in December 1998 occurred in the line of duty.

In October 2002, the Veteran was evaluated for a right knee injury while running three weeks prior.  She experienced severe pain in her knee and was unable to bear weight initially and had been using crutches over the past week due to pain.  She reported experiencing a prior knee injury about five years previously from which she had completely recovered.  The provider diagnosed subluxed right patella and chondromalacia patella, chronic.

In January 2003, the Veteran underwent arthroscopic surgery with synovectomy, debridement, lateral release, and injection of a local anesthetic in her right knee.  The underlying diagnosis was noted as chronic chondromalacia and subluxating patella of the right knee.  In March 2003, the Veteran underwent a lateral release and medial retinacular tracking of the right knee due to a lateral righting and maltracking patella.

In August 2004, the Veteran underwent right knee arthroscopy with open medial patellar ligament reconstruction, arthroscopic lateral release, and insertion of an intraarticular pain catheter to correct her right patellar instability remaining after her previous lateral release surgery.  In September 2004, she had follow up surgery for an infected wound and subcutaneous abscess, which included debridement and irrigation of the right knee wound.

A February 2005 MRI of the right knee showed no meniscus tear, chondral defect, or subchondral bone marrow signal intensity abnormality.  The overall impressions were prior lateral release surgery and patellar tendon augmentation surgery, with postoperative changes in the infrapatellar fat pad, and mild chondromalacia patella, grade two, in the inferolateral patellar facet.

On November 2005 VA examination, the Veteran reported an injury to her knee in 1998 while doing physical training, when she stepped in a gopher hole on a run.  She said she never completely recovered from that injury and suffered several recurrences.  She stated she had undergone two surgeries on the knee in 2001 and two more surgeries in 2003.  A review of medical records showed arthroscopic surgery and findings of chronic tendinosis of the lateral third patellar tendon and mild chondromalacia patella.  The Veteran reported knee pain about three times a week, at an intensity level of four out of ten, along with occasional slight swelling, popping, and grinding, and giving way about three times a month.  She was not able to run and could not lift over thirty pounds.  On physical examination, she walked with a slight limp, favoring her right knee.  Well-healed scars from her knee surgery were observed and she had tenderness to palpation medially and laterally.  Her cruciate and collateral ligaments were stable, and McMurray's test was negative.  Range of motion testing showed extension to 0 degrees and flexion to 125 actively and 135 passively, with complaints of pain.  The examiner diagnosed slight to moderate functional impairment of the right knee with a mild limp but no weakness or fatigability.

In May 2010, a Physical Evaluation Board (PEB) evaluated the Veteran's right knee disability and her fitness for military service.  The PEB found that the Veteran had right knee chondromalacia patella, related to a line of duty knee injury in December 1998, when she suffered acute patellar subluxation during physical training.  After several attempts at patellar realignment and debridement of the chondromalacia, she was left with recurrent pain and swelling which significantly interfered with her expected military duties.  The PEB found that she was unable to satisfy the requirements or her military service due to her functional limitations which were the equivalent of a 10 percent disability rating, and severance pay was awarded accordingly.

Analysis

Based on the facts and evidence set forth above, it is clear that the Veteran incurred an injury to her right knee while on INACDUTRA in December 1998.  Under 38 C.F.R. § 3.6, INACDUTRA counts as military service for the purposes of Veteran status when an injury is incurred therein.  Thus, the Veteran is considered to have been in active duty status when she incurred the right knee injury.

In addition, the PEB found that the Veteran's current right knee disability, which has been diagnosed as chondromalacia patella and subluxation of the patella, including four prior surgeries, is the result of the December 1998 injury incurred in the line of duty during physical training.  While the record does show that the Veteran suffered an injury of her right knee in October 2002, when she was not on ACDUTRA or INACDUTRA, the nature of the injury was consistent with the injury suffered in service, that is, a subluxation of the right patella.  The Veteran has stated that the injury in service never completely healed, which would support the conclusion of the PEB that the ongoing disability of the Veteran's knee is the result of the injury in service.  As the PEB finding is not patently contrary to the applicable provisions of VA law, it is considered binding on VA under 38 C.F.R. § 3.1(m).  The Board concurs with the determination that the Veteran's current right knee disability is the result of her December 1998 line of duty injury, and finds that service connection is warranted.

 
ORDER

Service connection for a right knee disability is granted, subject to the laws and provisions governing the award of monetary benefits.


REMAND

The Veteran also seeks service connection for disabilities of the right and left ankles, and the service treatment records do show injuries to and treatment of both ankles during active duty.  However, it is unclear from the record whether she currently has a disability of either the right or left ankle as a result of the injuries in service.  In addition, the record indicates that the right ankle injury may reflect an aggravation of a pre-existing injury, and raises the question as to whether the ankle injuries were caused or aggravated by the right knee disability, for which service connection was granted above.

The Veteran was afforded a VA examination of her ankles in November 2005; at that time, no symptomatology was noted and the examiner found both ankles to be within normal limits.  However, the Veteran indicated that both prior to and since that examination she has had pain and instability in her ankles at least once a week, suggesting that the condition is subject to flare-up and was in an asymptomatic posture at the time of examination.  

In light of the factors listed, the Board believes an additional VA examination of the right and left ankles is warranted.  The examiner should address the question of pre-existing injuries, as well as whether the right knee disability has caused or aggravated either or both ankle problems.  To the extent possible, the examination should be scheduled for a time when the reported symptomatology is most likely to be present, so that a complete disability picture may be obtained.


Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify all sources of treatment or evaluation she has received for her right and left ankle disabilities since November 2005, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources, including treatment at VA or military medical facilities.

2. Afford the Veteran an appropriate VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that she has a disability of either or both ankle(s) that was incurred in or aggravated by her military service, to specifically include periods of ACDUTRA and INACDUTRA.  Any diagnostic or imaging tests deemed necessary by the examiner should be performed and reports of those tests included in the examination report.

To the extent possible, the examination should be scheduled for a time frame in which any fluctuating symptoms would be most likely to be manifest during physical examination.

The examiner is asked to specifically address the following:

(a) Whether there is evidence of a pre-existing injury to the right ankle and, if so, the date and nature of that injury?
(b) If a pre-existing injury to the right ankle is found, was such injury aggravated, that is permanently worsened beyond the normal course of the injury, by her military service, to include the service-connected right knee disability?
(c) Have the Veteran's right and/or left ankle disabilities been caused and/or aggravated by the service-connected right knee disability and/or any resulting changes in gait or posture?

If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause, namely, the Veteran's military service and/or service-connected right knee disability is not more likely than any other to cause the Veteran's disabilities and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.
 
3. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide her and her representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


